Title: To Benjamin Franklin from Alexander Small, [before 22 July 1780]
From: Small, Alexander
To: Franklin, Benjamin


Dear Sir
Hotel de York Paris [before July 22, 1780]
Being thus far in my way to England, and being informed that you live out of Town, I take this Opportunity of enquiring of your Welfare, and beg to know whether Capt Nairn, Brother to Mr Nairn in Cornhill, gave you a paper on Ventilation, and the History of it. I hope to receive a favourable Answer to these particulars, and ever remain Dear Sir Your Faithful humble Servant
Alexr Small
 
Addressed: A Monsieure / Monsieure le Docteure / franquelain a pacie
Notation: Alex Smal Paris.
